DETAILED ACTION
This Office Action is in response to the application 17/010,315 filed on September 02nd, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-23 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/02/2020, 02/16/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanska et al. (Vanska), U.S. Pub. Number 2004/0172396.
Regarding claim 1; Vanska discloses a control unit (par. 0044; fig. 1; appliances may communicate with server 103.) for communicating with an equipment component (par. 0049; fig. 5; owner terminal.), said control unit comprising:
a communication interface operable to communicate wirelessly with a remote device (par. 0067; fig. 5; network 505/communication interface provides a data channel in a mobile telecommunications network wirelessly between an owner terminal 507 and a terminal requesting authorization/remote device.);
memory configured to store one or more encryption keys pertaining to authentication and authorization of the remote device (pars. 0063 & 0071; fig. 2A; database 109 stores UID used as a key which can be set to have different access levels which are rights granted to a requesting terminal.);
an equipment interface operable to communicate with the equipment component (pars. 0044 & 0048; each appliance 105/equipment has a wireless transceiver/interface for communicating.);
a controller configured to establish a communication link with the remote device via the communication interface, the controller configured to receive a ledger wherein the ledger includes a node with authorization information pertaining to the equipment component and includes a chain of nodes that begins with a root grant based on a root certificate, wherein each node of the ledger is verifiable based at least in part on one or more prior nodes of the ledger (par. 0067; an owner terminal receives a request and the owner may choose whether or not to grant access with the requesting terminal using network 505.),); and
wherein, based at least in part on the authorization information of the ledger (par. 0077; the owner terminal uses its private key to decrypt the control request package to obtain the enclosed certificate authority (CA) certificate.), the controller is configured to authenticate an identity of the remote device and determine if the remote device is authorized with respect to the equipment component (par. 0077; using the CA certificate, the owner terminal authenticates that the requesting terminal’s public key is authentic.).
Regarding claim 2; Vanska discloses the control unit of claim 1 wherein the ledger is received from the remote device (par. 0067; a terminal requesting authorization / remote device.).
Regarding claims 8-9; Claims 8-9 are directed to control unit which have similar scope as claims 1-2. Therefore, claims 8-9 remain un-patentable for the same reasons.
Regarding claims 17-18; Claims 17-18 are directed to method which have similar scope as claims 1-2. Therefore, claims 17-18 remain un-patentable for the same reasons.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 and 18-22 are rejected under 35 U.S.C 103(a) as being unpatentable over Neystadt et al. (Neystadt), U.S. Pub. Number 2008/0256619, in view of Chen et al. (Chen), U.S. Pub. Number 2020/0226459.
Regarding claim 3; Vanska discloses the control unit of claim 1.
Vanska fails to explicitly disclose the authorization information is a layered package having a plurality of layers, wherein each layer is encrypted in accordance with one key of an asymmetric key pair.
However, in the same field of endeavor, Schrix discloses method and device for challenge-response authentication wherein the authorization information is a layered package having a plurality of layers, wherein each layer is encrypted in accordance with one key of an asymmetric key pair (Schrix: par. 0034; an asymmetric cryptographic.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schrix into the method and system of Vanska wherein the authorization information is a layered package having a plurality of layers, wherein each layer is encrypted in accordance with one key of an asymmetric key pair to enhance the security of challenge-response process (Schrix: par. 0007).
Regarding claim 4; Vanska and Schrix disclose the control unit of claim 3 wherein Vanska further discloses the authorization information includes authentication information (Vanska: par. 0080; fig. 10; the control package contains identification, authorization, and control information for use by the appliance.).
Regarding claim 5; Vanska and Schrix disclose the control unit of claim 3 wherein Vanska further discloses a layer of the authorization information includes authorization data, wherein the authorization data relates to one or more authorizations associated with at least one of communication and operation (Vanska: par. 0072; fig. 7; the authorization information provided by the remote owner terminal includes the appliance or object UID, the Function ID, the validity period of the rights, and the level of rights granted.).
Regarding claim 6; Vanska and Schrix disclose the control unit of claim 5 wherein Vanska further discloses an owner encrypted layer of the plurality of layers is encrypted by an owner device associated with the control unit that is established as an authority over operation of the control unit, and wherein encryption of the owner encrypted layer is indicative of the owner device having authorized the authorization data included in the layer (Vanska: par. 0078; the encrypted hash is used as a signature to verify the rights sent back to RT; the owner terminal encrypts the package containing the requesting terminal’s public key and the hash using the owner terminal’s private key; this package is used later to ensure that only the identified requesting terminal can use the rights granted in the ticket identification and verify those rights granted to RT.).
Regarding claim 6; Vanska and Schrix disclose the control unit of claim 3 wherein Vanska further discloses only the control unit is capable of decrypting all of the plurality of layers (Vanska: par. 0077; fig. 9; the owner terminal receives the control request package from the requesting terminal; the owner terminal decrypts the package using its private key.).
Regarding claims 10-16; Claims 10-16 are directed to control unit which have similar scope as claims 3-7. Therefore, claims 10-16 remain un-patentable for the same reasons.
Regarding claims 19-23; Claims 19-23 are directed to method which have similar scope as claims 3-7. Therefore, claims 19-23 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436